

Exhibit 10.1
DOLBY LABORATORIES, INC.
CONSULTING SERVICES AGREEMENT
This Services Agreement (“Agreement”) is entered into as of February 7, 2014, by
and between Dolby Laboratories, Inc., a Delaware corporation (the “Company”) and
David Dolby (“Consultant”).
WHEREAS, the Company desires to retain Consultant as an independent contractor
to perform consulting services, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the parties agree as follows:
1. Services. As of February 7, 2014 (the “Effective Date”), Consultant will
serve as a consultant to advise the ad hoc Technology Strategy Committee (the
“TSC”) of the Board of Directors of the Company (the “Board”) on technologies
and other related matters as the TSC may request. The services to be performed
by Consultant hereunder shall be referred to herein as the “Services.” The
period of the consultancy under this Agreement is referred to herein as the
“Consultancy Term.” During the Consultancy Term, Consultant will perform his
duties faithfully and to the best of his ability. In no event will Consultant
have the authority to bind the Company or represent the Company to any third
party or to provide direction to members of management, except through a
recommendation made by the TSC to the Board of Directors.
Specifically, Consultant will perform research and analyses and work on projects
supporting the work of the TSC, as set forth in its charter. The scope and
requirements of the Services will be determined by the Chairman of the TSC in
consultation with other members of the TSC and Consultant. The Consultant’s work
will be overseen by the Chairman of the Technology Strategy Committee and the
Chairman of the Board of Directors.
2.    Support. The Company will make available information and access to
Consultant necessary to analyze and evaluate the issues being explored by the
Technology Strategy Committee
•
Consultant may participate in internal and external meetings, seminars, and
trade shows, where technology-related subjects are reviewed or discussed, to the
extent that such attendance is consistent with the current agenda of the TSC and
with the prior agreement of the Chairman of the TSC or the Chairman of the
Board.

•
Consultant will be provided with adequate administrative support as necessary to
perform the Services.

3. Compensation. The Company will pay Consultant $8,333 per month ($100,000
annually) for the Services performed under this Agreement.
4. Withholding. Consultant shall have full responsibility for applicable
withholding taxes for all compensation paid to Consultant under this Agreement,
and for compliance with all applicable labor and employment requirements with
respect to Consultant’s self-employment, sole proprietorship or other form of
business organization.
 
5. Confidentiality/Corporate Opportunity. Consultant will maintain in confidence
and will not, directly or indirectly, disclose or use, either during or after
the term of this Agreement, any proprietary information, confidential
information, know-how or trade secrets belonging to Company, whether or not it
is in written or permanent form, except to the extent necessary to perform the
Services and to perform Consultant’s duties as a member of the board of
directors of the Company. Upon the written request of Company, Consultant shall
return to Company all Company proprietary information, confidential information,
know-how or trade secrets in Consultant’s possession. Consultant shall not
appropriate any corporate opportunity rightfully belonging to the Company.
6. Conflicting Obligations. Consultant certifies that Consultant has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement or that would preclude Consultant from complying
with the provisions of this Agreement. Consultant will not enter into any such
conflicting agreement during the term of this Agreement.
7. Independent Contractor; Benefits. It is the express intention of the Company
and Consultant that Consultant performs the Services as an independent
contractor. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an employee or entitling Consultant to any of benefits
otherwise provided to employees of the Company. Consultant acknowledges and
agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.
8. Termination and Survival.
A. Consultancy Term and Termination. The Consultancy Term shall be one year from
the Effective Date. The Company may terminate this Agreement for “Cause”.
“Cause” means, the Consultant’s: (i) refusal or failure to act in accordance
with any specific, lawful direction or order of the TSC; (ii) unfitness or
unavailability for service or unsatisfactory performance (other than as a result
of disability); (iii) performance of any act or failure to perform any act in
bad faith and to the detriment of the Company; (iv) dishonesty, intentional

Page 1 of 3

--------------------------------------------------------------------------------



misconduct or material breach of any agreement with the Company; or
(v) commission of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person. At least 30 days prior to the termination of the
Agreement pursuant to (i) or (ii) above, the Company shall provide the
Consultant with notice of the Company’s intent to terminate, the reason
therefore, and an opportunity for the Consultant to cure such defects in his
service to the Company’s satisfaction.
The Agreement will terminate immediately upon the death or disability of
Consultant, or at such time as Consultant is no longer a member of the Board of
Directors of the Company.
B. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other under this Agreement shall cease except:
(1) The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies; and
 
(2) All Sections of this Agreement other than Section 1 (Services), Section 2
(Support), and Section 3 (Compensation) will survive termination of this
Agreement.
9. Miscellaneous.
A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of California without regard to California’s conflicts of
law rules. To the extent that any lawsuit is permitted under this Agreement, the
parties hereby expressly consent to the personal and exclusive jurisdiction and
venue of the state and federal courts located in California.
B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as otherwise provided in this Agreement, Consultant may not sell,
assign, or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, sale of assets or stock, or otherwise.
C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement. Consultant represents and warrants that he is not
relying on any statement or representation not contained in this Agreement.
D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.
E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile; or (iii) mailed by U.S. registered or
certified mail (return receipt requested), to the party at the party’s address
written below or at such other address as the party may have previously
specified by like notice. If sent by mail, delivery shall be deemed effective
three business days after mailing in accordance with this Section.
(1) If to the Company, to:
Dolby Laboratories, Inc.
100 Potrero Avenue
San Francisco, CA 94103
Attention: General Counsel
(2) If to Consultant, to the last address of Consultant provided by Consultant
to the Company.
 
F. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.
(signature page follows)

Page 2 of 3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Services Agreement as
of the date first written above.
 


 
 
 
 
 
 
 
 
CONSULTANT
 
 
 
DOLBY LABORATORIES, INC.
 
 
 
 
/s/ David Dolby
 
 
 
By:
 
/s/ Andy Sherman
David Dolby
 
 
 
Name:
Title:
 
Andy Sherman
EVP, General Counsel and Corporate Secretary








Page 3 of 3